Citation Nr: 1122097	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a dental condition secondary to service-connected bulimia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a June 2010 hearing.  

At the June 2010 hearing, the undersigned took testimony with regard to an increased rating for bulimia nervosa with depression and anxiety.  Significantly, the appeal of this issue was not perfected at the time of the June 2010 hearing.  An appeal of the issue had previously been perfected as of December 2005.  However, in July 2008, the Veteran indicated that she was satisfied with the non-compensable evaluation assigned for the bulimia.  The RO interpreted this statement as a withdrawal of the appeal of the increased rating.  In August 2009, the Veteran submitted another statement indicating an intent to claim entitlement to an increased rating for bulimia with depression and anxiety.  In January 2010, the RO sent a letter to the Veteran informing her that she had previously withdrawn her appeal on the issue of bulimia.  The Board finds that the issue of entitlement to an increased rating for bulimia with depression and anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran experienced erosion of the enamel of her teeth as a result of exposure to vomit caused by her service-connected bulimia.  


CONCLUSION OF LAW

Erosion of the enamel of the teeth is secondary to the Veteran's service-connected bulimia nervosa.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the current case, the Board is granting the claim.  As such there is no prejudice to the Veteran if any provisions of the VCAA have not been followed with regard to this claim.  Analysis of VA's compliance with the VCAA is not required.  

Service connection analysis

In December 2003, the Veteran submitted a claim of entitlement, in pertinent part, to service connection for erosion of teeth enamel secondary to bulimia nervosa.  Service connection is currently in effect for bulimia nervosa.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).

Initially, the Board notes the Veteran has not claimed that her dental condition is a direct result of her active duty service.  Furthermore, the competent medical evidence of record does not support a finding that the Veteran's teeth were directly damaged by active duty service.  The Board finds that service connection is not warranted for a dental condition on a direct basis.  

The Board finds that service connection is warranted for erosion of the enamel of the teeth secondary to the service-connected bulimia nervosa.  

In December 2003, the Veteran submitted a statement from a private dentist in support of her claim.  The dentist wrote that he had examined the Veteran and found that the Veteran had a dental condition which was consistent with the classic effects of an eating disorder in which stomach acid from vomit dissolves the mineralized components of the teeth.  The teeth become sensitive and highly subject to decay.  Simple fillings are often not enough to restore many areas of damaged dentition.  Often full coverage restorations such as crowns are necessary to protect certain teeth.  Porcelain itself is slightly subject to erosion from stomach acids.  

In October 2004, a private psychologist wrote that the Veteran had bulimia which has caused difficulties, in pertinent part, with dental problems.  

On VA examination in April 2009, the Veteran reported that, while on active duty, she became bulimic which subsequently resulted in erosion of the enamel of a number of her teeth.  Several of these teeth were reportedly restored while on active duty and additional dental crowns were fabricated following the Veteran's discharge.  Physical examination revealed that the Veteran presented with well restored and intact dentition.  There was one area of localized periodontal bone loss but no areas of dental decay noted.  There was radiographic evidence of chronic endodontic disease at the apex of teeth numbered 14, 30 and 31.  There was no evidence radiographically of any other bony pathology.  The examiner noted that, although the Veteran reported a history of bulimia with associated loss of enamel, the dentition appeared to be well restored at the time of the examination.  Examination of the service dental records indicates that dental care was provided from 1991 through 1998.  No comment regarding enamel erosion due to bulimia was noted in the service treatment records until 1998.  The examiner was unable to determine from the record whether or not any crowns were provided for treatment of enamel erosion secondary to bulimia during active duty.  Additional records from a private dentist suggested that, by 2003, erosion was present.  Crowns were placed on teeth numbers 3, 8, 9, 13, 14, 15, 18, 19, 30, and 31 from 2003 to 2006.  Teeth numbers 7, 10, and 11 were also restored with full coverage crowns but the examiner was unable to determine when those crowns were placed.  Teeth number 2, 4, 6, 20, 23, 24, 25, 26, 27, and 29 were present without full coverage restorations at the time of the examination.  The examiner noted that there was some evidence of soft tissue recession on many of the teeth but only minimal evidence of enamel erosions secondary to bulimia.  None of the teeth without full coverage crowns were in need of any type of restoration at the time of the examination.  The examiner opined that, based on the examination, he did not find that the Veteran had a dental condition at the time of the examination which was related to bulimia nervosa.  The examiner was unable to find any significant enamel erosion that was present as a result of bulimia nervosa.  The examiner found that the enamel changes noted previously in other examinations had apparently been treated satisfactorily.  

A reading of the April 2009 examination report in the light most favorable to the Veteran indicates that the examiner did not contest the fact that the service-connected bulimia resulted in erosion of enamel.  The examiner found minimal evidence of erosion at that time and noted that prior enamel changes had been appropriately treated.  The fact that the Veteran did not experience a dental condition at the time of the April 2009 VA examination does not change the outcome of this decision.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  The Board is presented with competent evidence of a current disability and competent evidence linking the current disability to the service-connected disability.  The Board finds the above cited records constitute competent medical evidence which demonstrates that vomiting associated with the Veteran's service-connected bulimia nervosa has resulted in erosion of the enamel of the teeth.  There is no competent evidence of record which cuts against the claim.  Based on the above, the Board finds that service connection is warranted for erosion of teeth enamel as secondary to the service-connected bulimia nervosa.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for erosion of the Veteran's teeth enamel secondary to bulimia nervosa is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


